COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Lonnie Henry Rector, Jr. v. The State of Texas

Appellate case number:      01-19-00751-CR

Trial court case number:    714415

Trial court:                262nd District Court of Harris County

       Appellant, Lonnie Henry Rector Jr., has filed a motion for new trial in this Court. A
defendant in a criminal case may file a motion for new trial no later than 30 days after the
date when the trial court imposes or suspends sentence in open court. TEX. R. APP. P.
21.4(a). The record on appeal indicates that the trial court imposed sentence on appellant
on February 1, 2012, which is more than 30 days prior to appellant’s December 12, 2019
motion for new trial. Accordingly, the Court denies appellant’s motion.

       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually         Acting for the Court


Date: January 7, 2020